Title: To James Madison from David Jones, 3 January 1815
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester County January 3. 1815.
        
        I must call your attention once more to the Lakes. You must see the object of the British is to reestablish themselves once more in the united States, if they can be so called, with propriety. I am now Sorry you ever entered into any Negociation But I approved of it at the Time, not that I ever expected any good arising from it, but I hoped it would Silence the Tory Clamour, that is a vain Expectation. I am as fully perswaded as I am of my own Existence, that it is in our power to Conquer the british on the lakes, if we adopt right measures, which have never yet been attempted. I saw Major Chambers, last week, lately from Sacketts Harbour, he told me two 74s were laid down. I would not give 74 Cents for them. This is not

the way to Conquer on the Lakes. At Sackett’s harbour build 15 row gallies carrying each 32. oars, 24 Rifle men, 20 Pikes, two 18 Pounders & a good Fornace on each. Double headed Shot, Langradge & round Balls. As soon as the action begins, 4 or 5 boats under a Commander, should row to windard, & bear down on the vessel, firing double headed Shot &ca into the riggin, which would set all in flames in fifteen minutes. This is the method to gain the ascendency of the Lake. & Plattsburg, some also should be made, or they will be in Danger, nor must huron be neglected, or we will be this very year defeated. Never was there worse management than has been after the victory on Erie, by Sending general Harrison to the East, instead of sending him to take michilimackinac. Astonishing stupidity! to neglect this post. Now Sir, how shall this Blunder be releived? You are called on by the Providence of god to attend to this object immediately, & if you do not, woe be to the Country. Do not you see that the british are determined to keep possession of the Indian Trade & to expel us? I know not how you sleep, but I cannot sleep, and I am some Times afraid my reason will be injured for want of Sleep. I am frequently oblidged to use opium While Congress move on like Sneals. I am not able before moderate weather, to come to washington, and if I was there, I would roar like a Lion till either a bank or money would appear. Never was my Soul so much cast down before. Why in the Name of Common Sense, are Congress so shamefully retarded by british Rascals? Can you influence no men of Talents to make short work of it? Or must we give up to faction?
        If we are not to return to the State of british Colonies, I would entreat you to give orders to furnish the army with Pikes. I cannot discribe the full use of them except I was with you; but if general gaines had been furnished with them before the Sortee, he would have taken that whole army. As soon as I was able to ride in the Stage waggon, I left Ballston, came to albany & the next Day crossed to see general Burbec, & he told me there were none there. This astonished me because a yankee officer told me at 11 mile Creek, he saw 1700: there & the next sunday the Smith that made them, told me in albany there were 1700 there, when I was over, but the Next Day general Dear Born sent for them & took them all to boston. If you ordered him so to do, he is not to be blamed but if not, he should be brought to account for his Conduct. In my opinion, they could be of no use at Boston. You may see what kind of a general Burbec is, to be ignorant of what was in his Stores. I have heard an officer call him a Tory. Be that as it may, I heard it said in albany, that he did not know what we were fighting for. If we have no Cause, we do not want him, If we have you may Judge of how much service he can be. I only speak from hearsay; I have known the man for many years. Whether god made him for a general, I suppose you have Judged. Praying that the god of heaven may support

you, & give you wisdom to persue the best measures. I am with the greatest Esteem
        
          David JonesChaplain 9th District
        
      